

 S304 ENR: Natchez Trace Parkway Land Conveyance Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 304IN THE SENATE OF THE UNITED
		  STATESAN ACTTo direct the Secretary of the Interior to
		  convey to the State of Mississippi 2 parcels of surplus land within the
		  boundary of the Natchez Trace Parkway, and for other purposes.1.Short titleThis Act may be cited as the
			 Natchez Trace Parkway Land Conveyance
			 Act of 2013.2.DefinitionsIn this Act:(1)MapThe term map means the map
			 entitled Natchez Trace Parkway, Proposed Boundary Change,
			 numbered 604/105392, and dated November 2010.(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.(3)StateThe term State means the
			 State of Mississippi.3.Land conveyance(a)Conveyance authority(1)In generalSubject to paragraph (2), the Secretary
			 shall convey to the State, by quitclaim deed and without consideration, all
			 right, title, and interest of the United States in and to the parcels of land
			 described in subsection (b).(2)Compatible
			 useThe deed of conveyance to
			 the parcel of land that is located southeast of U.S. Route 61/84 and which is
			 commonly known as the bean field property shall reserve an
			 easement to the United States restricting the use of the parcel to only those
			 uses which are compatible with the Natchez Trace Parkway.(b)Description of landThe parcels of land referred to in
			 subsection (a) are the 2 parcels totaling approximately 67 acres generally
			 depicted as Proposed Conveyance on the map.(c)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.4.Boundary adjustments(a)Exclusion of conveyed landOn completion of the conveyance to the
			 State of the land described in section 3(b), the boundary of the Natchez Trace
			 Parkway shall be adjusted to exclude the conveyed land.(b)Inclusion of additional land(1)In generalEffective on the date of enactment of this
			 Act, the boundary of the Natchez Trace Parkway is adjusted to include the
			 approximately 10 acres of land that is generally depicted as Proposed
			 Addition on the map.(2)AdministrationThe land added under paragraph (1) shall be
			 administered by the Secretary as part of the Natchez Trace Parkway.Speaker of the House of RepresentativesVice President of the United States and President of the Senate